12-1683
    Chien v. Barron Capital Advisors LLC




                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

            At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
    30th day of January, two thousand thirteen.

    PRESENT:
                RALPH K. WINTER,
                ROSEMARY S. POOLER,
                DENNY CHIN,
                      Circuit Judges.
    _____________________________________

    ANDREW CHIEN,

                               Plaintiff-Appellant,

                      v.                                                12-1683

    BARRON CAPITAL ADVISORS LLC,
    SKYPEOPLE FRUIT JUICE INCORPORATED,


                      Defendants-Appellees.
    _____________________________________

    For Appellant:                                    ANDREW CHIEN, pro se, New Haven, CT.

    For Appellees:                                    GREGORY P. VIDLER, Guzov, LLC, New York,
                                                      NY.
                                              Paul Anthony Lange, Alison Lynn McKay, Law
                                              Offices of Paul A. Lange, LLC, Stratford, CT.

       Appeal from an order of the United States District Court for District of Connecticut
(Haight, J.).

    UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the order is AFFIRMED.

       Appellant Andrew Chien proceeding pro se, appeals from the district court’s order
imposing sanctions pursuant to Fed. R. Civ. P. 11. We assume the parties’ familiarity with the
underlying facts, the procedural history of the case, and the issues on appeal.

       “We review an award of Rule 11 sanctions for abuse of discretion.” Lawrence v.
Richman Grp. of CT LLC, 620 F.3d 153, 156 (2d Cir. 2010) (per curiam) (citing
Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 405 (1990)). “An ‘abuse of discretion’ occurs
when a district court ‘base[s] its ruling on an erroneous view of the law or on a clearly erroneous
assessment of the evidence, or render[s] a decision that cannot be located within the range of
permissible decisions.’” Kiobel v. Millson, 592 F.3d 78, 81 (2d Cir. 2010) (quoting Sims v. Blot,
534 F.3d 117, 132 (2d Cir. 2008)) (alterations in original).

        Here, as Chien does not contest the district court’s primary reason for imposing
sanctions—that he has repeatedly attempted to represent USChina Channel LLC as a pro se
litigant—or its calculation of the fees at issue in relation to the experience, hourly rates, or time
records of the attorneys, he has abandoned the issues, and we decline to consider them. See
LoSacco v. City of Middletown, 71 F.3d 88, 92-93 (2d Cir. 1995) (holding that issues not raised
in a pro se brief were abandoned). Chien does contest the district court’s jurisdiction to impose
sanctions, citing its determination that Chien lacked standing to bring suit. However, whether
Chien had standing is a different issue than whether the district court had subject matter
jurisdiction. The district court had diversity jurisdiction because Chien was seeking over
$160,000 and was a resident of Connecticut, whereas Barron Capitol was a Delaware LLC with a
principal place of business in the State of New York, and Skypeople was a Florida corporation
with a principal place of business in China. See 28 U.S.C. § 1332(a) & (c). Furthermore, even if
the district court lacked subject matter jurisdiction over his complaint, it could still impose Rule
11 sanctions. See Willy v. Coastal Corp., 503 U.S. 131, 132 (1992) (holding that a district court
can impose Rule 11 sanctions “in a case in which the district court is later determined to be
without subject-matter jurisdiction”).




                                                 2
       We have considered all of Chien’s remaining arguments and find them to be without
merit. Lastly, insofar as Chien attempts to appeal the district court’s July 2011 judgment, his
appeal is untimely. See Fed. R. App. P. 4(a)(1)(A) and 26(a)(1)(C).

       For the foregoing reasons, the order of the district court is hereby AFFIRMED.

                                             FOR THE COURT:
                                             Catherine O’Hagan Wolfe, Clerk




                                                3